Citation Nr: 0410571	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-12 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for residuals of rheumatic fever, to 
include heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1940 to July 1945.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The veteran was notified of the decision in November 
2002 and filed a notice of disagreement that same month.  The RO 
issued a statement of the case in January 2003 and received the 
veteran's substantive appeal in April 2003.  

The Board notes that the RO in November 2002 characterized the 
issues as two, namely whether new and material evidence had been 
submitted to reopen a claims of entitlement to service connection 
for (1) rheumatic fever and (2) for coronary artery bypass, post 
operative status with arteriosclertoic heart disease, history of 
old inferior myocardial infarction.  The Board notes that the 
veteran has consistently maintained that he suffered from 
rheumatic fever in service and that such led to the development of 
his current heart problems.  He does not contend that he currently 
suffers from rheumatic fever.  As such, the Board has 
recharacterized the issue on appeal to more accurately reflect the 
veteran's contentions.  


FINDINGS OF FACT

1.  An October 1982 Board decision denied service connection for a 
cardiovascular disorder.  Reconsideration of this Board decision 
has not been requested, on motion, by the veteran or his 
representative, or by the Board.

2.  In a July 1999 RO decision, the veteran's claim to reopen 
service connection for residuals of rheumatic fever, to include 
heart disease, was denied.  The veteran was notified of that 
decision in July 1999 but did not initiate an appeal.  

3.  The evidence received since the July 1999 RO decision, namely, 
evidence of current treatment for a heart condition, is cumulative 
and does not relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The October 1982 Board decision denying service connection for 
a cardiovascular disorder is final.  38 U.S.C.A. §§ 511(a), 
7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  The July 1999 RO decision that denied reopening a claim for 
service connection for residuals of rheumatic fever, to include 
heart disease, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
U.S.C.A. §§ 20.302, 20.1103 (2003).  

3.  The evidence received since the July 1999 RO decision is 
neither nor material, and the claim for service connection for 
residuals of rheumatic fever, to include heart disease, is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other things, 
this law redefines the obligations of VA with respect to the duty 
to assist, and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that was not 
well grounded.  

This liberalizing law is applicable to this claim because it is 
currently pending before VA.  See Bernklau v. Principi, 291 F.3d 
795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a claimant 
submit evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  
As explained below, the Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim and that the 
requirements of the VCAA have been satisfied. 

As it pertains to the duties to notify under the VCAA, by way of 
the November 2002 rating decision as well as the January 2003 
Statement of the Case, the RO advised the veteran and his 
representative of the basic laws and regulations governing his 
claims and the bases for the denial of the claims.  Moreover, the 
Board finds that they have been given notice of the information 
and evidence needed to substantiate the claims, and, as evidenced 
by various letters soliciting information and/or evidence (see, 
e.g., RO letter of September 2002) and have been afforded 
opportunities to submit such information and evidence.  

A VCAA notice letter, to be consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)." 
 
In the present case, the veteran submitted his claim in August 
2002.  In a September 2002 letter, pursuant to the VCAA, the RO 
advised of the types of evidence that he needed to send to VA in 
order to substantiate his claim, as well as the types of evidence 
VA would assist in obtaining.  The letter advised the veteran of 
the criteria for service connection and for the need to submit 
"new and material" evidence in support of his claims.  In 
addition, the veteran was informed of his responsibility to 
identify, or to submit evidence directly to VA.  Furthermore, the 
RO specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate his claims, including complete authorizations to 
obtain VA and private medical evidence.  

For the above reasons, the Board finds that the RO's notice in 
September 2002 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(identifying evidence to substantiate the claim and the relative 
duties of VA and the claimant to obtain evidence); Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); and, Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (preadjudicatory VCAA notice and the content of the 
notice requirement). 

Also, as to the VCAA notice requirement, the Veterans Benefits Act 
of 2003, P.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to 
be codified in part at 38 U.S.C.A. § 5103) authorizes the 
Secretary of VA to make a decision on a claim before the 
expiration of the one-year period provided a claimant to respond 
to VA's request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately after the 
enactment of the VCAA, supersedes the decision of the United 
States Court of Appeals for the Federal Circuit that invalidated a 
regulatory provision, implementing the VCAA, that required a 
response to VCAA in less than the statutory one-year period.  
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
No. 02-7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  For 
these reasons, no further procedural development is required to 
comply with the duty to notify under the VCAA. 

The Board also finds that all necessary development has been 
accomplished.  Upon filing his claim in August 2002, the veteran 
identified VA treatment records and private treatment records at 
the Palmetto Baptist Medical Center.  The RO subsequently obtained 
VA treatment records for the period from September 2001 to 
September 2002 and a May 2002 hospitalization record from the 
Palmetto Baptist Medical Center (NPRC).  Additionally, the RO 
contacted the National Personnel Records Center in an attempt to 
verify treatment for rheumatic fever at Fort Jackson, South 
Carolina.  A December 1999 response from the NPRC indicated that 
no such records could be found.  In a June 2003 letter, the RO 
advised the veteran that his case was being sent to the Board, and 
invited him to submit any additional evidence he had directly to 
the Board.  No further evidence was received from the veteran.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Background and Analysis

The veteran is seeking to reopen his claim of entitlement to 
service connection for residuals of rheumatic fever, to include 
heart disease, which was previously denied by the Board in October 
1982, and by the RO in July 1999.  In August 2002, the veteran 
filed his application to reopen this claim.  As such, the 
application to reopen was received after August 29, 2001, the 
effective date of the amended version of 38 C.F.R. § 3.156(a), 
and; therefore, the amended provisions are for application in this 
case.  See 66 Fed. Reg. 45620-45630 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.156(a) (2003)).

By an October 1982 decision, the Board denied service connection 
for a cardiovascular disorder.  The Board determined that that 
there was no evidence of rheumatic fever or a cardiovascular 
disability in service or within a year following separation from 
service, and that there was no evidence relating current 
arteriosclerotic heart disease to service.

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the face 
of the decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. §§ 
511(a), 7103(a), 7104(a).  Because the record does not reflect 
that the veteran or his representative, or the Board requested 
reconsideration of the October 1982 Board decision, the decision 
is final based on the evidence then of record.  38 U.S.C.A. § 
7104; 38 C.F.R. §§ 20.1100.

The veteran attempted to reopen his claim in April 1992 and April 
1999.  By rating decisions in July 1992 and July 1999, the RO 
denied reopening the veteran's claim.  He was advised of his 
appellate rights but failed to initiate an appeal.  As such, those 
decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103.  

With respect to a claim that has been finally disallowed, the law 
and regulations provide that if new and material evidence has been 
presented or secured, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  "New evidence" is 
evidence not previously reviewed by VA adjudicators.  "Material 
evidence" is existing evidence, that, by itself or when considered 
with previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (effective August 
29, 2001).  See also Hodge v. West, 155 F.3d 1356 (Fed Cir 1998); 
see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in Evans v. 
Brown, 9 Vet. App. 273 (1996), was not altered by the ruling in 
Hodge, and continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence received 
since the last disallowance of this claim on any basis, in this 
case, since the RO decision dated in July 1999.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

Under the laws administered by VA, service connection may be 
granted for a disability resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of duty, 
in the active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  If heart disease is manifest to a degree of 10 percent 
within one year after separation from service, it may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  In 
addition, if a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b) (2003).

Currently, the evidence received into the record since July 1999 
RO decision includes VA outpatient treatment and private 
hospitalization records.  VA outpatient treatment records from 
September 2001 to September 2002 primarily show treatment for 
various skin conditions.  They do show pertinent current diagnoses 
of: coronary atherosclerosis, chest pain, not otherwise specified, 
arteriosclerotic cardiovascular disease and aortocoronary bypass.  

The records from the Palmetto Baptist Medical Center, dated in May 
2002, indicate that the veteran reported to the emergency room 
with complaints that his heart was fluttering.  He denied any 
chest pain, shortness of breath, diaphoresis, nausea, vomiting, 
chills or abdominal pain.  An EKG showed atrial fibrillation with 
slow ventricular response.  There were unifocal premature 
ventricular contractions.  A chest x-ray showed cardiomegaly with 
status-post coronary artery bypass graft but with no failure.  The 
impression was cardiac arrhythmias.  The veteran was scheduled to 
be admitted to the hospital but self-discharged from the facility 
against the advice of the treating physicians.  

Upon review of the aforementioned evidence, the Board notes that 
such evidence is "new", in the sense that it was not of record at 
the time of the July 1999 RO decision.  However, the evidence by 
itself or when considered with previous evidence of record is not 
material as it is cumulative of evidence previously considered by 
the RO and does not relate to an unestablished fact necessary to 
substantiate the claims.  In this regard, the October 1992 Board 
decision and the July 1992 and July 1999 RO decisions all found 
that the veteran currently suffered from a heart condition.  Thus, 
the additional evidence showing continued treatment for a heart 
condition is cumulative of evidence previously of record.  
Moreover, the unestablished facts necessary to substantiate the 
claim is competent evidence showing a rheumatic fever in service 
or a competent opinion relating a current heart condition to 
service.  The newly received evidence does not relate to these 
unestablished facts.  Therefore, in light of the foregoing, the 
Board must conclude that the veteran has not submitted "new and 
material" evidence sufficient to reopen his claim.  Accordingly, 
the appeal is denied.


ORDER

New and material evidence having not been received to reopen a 
claim of entitlement to service connection for residuals of 
rheumatic fever, to include heart disease, the benefit sought 
appeal is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



